Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The restriction/election requirement mail date 02/02/2021 contained a typo and is hereby withdrawn and replaced by the restriction/election requirement below. 

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species 1: Fence with curved panel (ie fig 31
SubSpecies A: with vane (ie fig 24)
SubSubSpecies i: Flush mounted when stowed (ie figs3,4)
SubSubSubSpecies a): Spring and spring loaded axle (ie fig 6)
Species 2: Fence with planar panel (ie fig. 3)
SubSpecies B: without vane (ie fig. 9)
SubSubSepecies ii: Fully Recessed when stowed (ie fig 40)
SubSubSubSepecies b): Living Hinge (ie figs 32, 35)


SubSubSepecies iii: Partially Recessed (ie paragraph 58)



Applicant is required, to elect one of a Species, one of a SubSpecies, AND one of a SubSubSpecies AND one of a SubSubSubSpecies. An example of a proper election could be as follows Species 2, SubSpecies B, SubSubspecies i SubSubSubspecies a).  Where, by way of example, this election is adequately shown and disclosed by at least figure 4. 
Applicant is reminded to carefully review the drawings and specification for required support under 35 U.S.C. 112 and showing for drawing requirements and to ensure there is adequate and sufficient specificity of showing/disclosure for the elected above. 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  At the very least different text queries are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made request an oral election to the above restriction requirement because the election requirement is complex. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/C.M.C/
Examiner
Art Unit 3642


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642